 



Exhibit 10.1
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     This Seventh Amendment to Credit Agreement (this “Seventh Amendment”),
dated as of June 30, 2006 (the “Effective Date”), is by and among DELTA
PETROLEUM CORPORATION, a Colorado corporation (“Borrower”), JPMORGAN CHASE BANK,
N.A., a national banking association, as Administrative Agent (“Administrative
Agent”), and each of the financial institutions a party hereto as Banks
(hereinafter collectively referred to as “Executing Banks,” and individually, an
“Executing Bank”).
W I T N E S S E T H:
     WHEREAS, Borrower, Administrative Agent, and the financial institutions
party thereto as Banks are parties to that certain Credit Agreement dated as of
November 5, 2004 (as heretofore amended, the “Credit Agreement”) (unless
otherwise defined herein, all terms used herein with their initial letter
capitalized shall have the meaning given such terms in the Credit Agreement, as
amended hereby); and
     WHEREAS, Borrower has requested that Banks (i) amend certain terms of the
Credit Agreement in certain respects, and (ii) provide a limited waiver of an
existing Default and Event of Default more particularly described in Section 2
hereof; and
     WHEREAS, subject to and upon the terms and conditions set forth herein,
Executing Banks have agreed to Borrower’s requests.
     NOW THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confessed,
Borrower, Administrative Agent and Executing Banks hereby agree as follows:
     Section 1. Amendments. In reliance on the representations, warranties,
covenants and agreements contained in this Seventh Amendment, and subject to the
satisfaction of each condition precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended effective as of the Effective Date in the
manner provided in this Section 1.
          1.1 Amendment to Definition. The definition of “Loan Papers” contained
in Section 1.1 of the Credit Agreement shall be amended to read in full as
follows:
     “Loan Papers” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Notes, each Facility Guaranty which
may now or hereafter be executed, each Borrower Pledge Agreement which may now
or hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, the Existing Mortgages (as amended by the Assignment and
Amendment to Mortgages), the Assignments and Amendments to Mortgages, all
Mortgages now or at any time hereafter delivered pursuant to Section 5.1, all
Letters of Credit, and all other certificates, documents or instruments
delivered in connection with this Agreement, as the foregoing may be amended
from time to time.

1



--------------------------------------------------------------------------------



 



          1.2 Additional Definition. Section 1.1 of the Credit Agreement shall
be amended to add the following definition to such Section:
     “Seventh Amendment” means that certain Seventh Amendment to Credit
Agreement dated as of June 30, 2006, among Borrower, Administrative Agent and
Banks party thereto.
          1.3 Amendment to Information Covenant. Section 8.1 of the Credit
Agreement shall be amended to (a) delete the “and” at the end of clause
(m) thereof, (b) delete the period at the end of clause (n) thereof, and to
insert in lieu of such period a semi-colon (“;”), and (c) add thereto a new
clause (o) which shall read in full as follows:
“(o) promptly upon the entering into of any Oil and Gas Hedge Transaction, a
certificate of the principal Financial Officer of Borrower, (i) setting forth in
reasonable detail the calculations required to establish whether Borrower is in
compliance with the requirements of Section 9.11 hereof as of the date of such
certificate and after giving effect to such Oil and Gas Hedge Transaction, and
(ii) setting forth a summary of the Oil and Gas Hedge Transactions to which
Borrower is a party as of the date of such certificate.”
          1.4 Amendment to Hedging Covenant. Section 9.11 of the Credit
Agreement shall be amended and restated in its entirety to read in full as
follows:
     “Section 9.11 Hedge Transactions. Borrower will not, nor will Borrower
permit any other Credit Party to, enter into any Oil and Gas Hedge Transactions
(which Oil and Gas Hedge Transactions shall not have a tenor of greater than
thirty-six (36) months, in each case measured from the date any such Oil and Gas
Hedge Transaction is entered into) which would cause the amount of (a) oil which
is the subject of Oil and Gas Hedge Transactions in existence at such time to
exceed (i) for the period commencing on the Effective Date (as defined in the
Seventh Amendment) and continuing through and including December 31, 2007 (the
“Initial Measurement Period”), one hundred percent (100%) of Borrower’s
anticipated production of oil from Proved Producing Mineral Interests (as
reflected in the most recent Reserve Report delivered to Administrative Agent
pursuant to Section 4.1 hereof), and (ii) for the period commencing on
January 1, 2008 and continuing thereafter, eighty percent (80%) of Borrower’s
anticipated production of oil from Proved Producing Mineral Interests (as
reflected in the most recent Reserve Report delivered to Administrative Agent
pursuant to Section 4.1 hereof), and (b) gas which is the subject of Oil and Gas
Hedge Transactions in existence at such time to exceed (i) for the Initial
Measurement Period, one hundred percent (100%) of Borrower’s anticipated
production of gas from Proved Producing Mineral Interests (as reflected in the
most recent Reserve Report delivered to Administrative Agent pursuant to
Section 4.1 hereof), and (ii) for the period commencing on January 1, 2008 and
continuing thereafter, eighty percent (80%) of Borrower’s anticipated production
of gas from Proved Producing Mineral Interests (as reflected in the most recent
Reserve Report delivered to Administrative Agent pursuant to Section 4.1
hereof). Promptly upon entering into any Oil and Gas Hedge Transaction, Borrower
shall provide to each Bank the certificate required by Section 8.1(o) hereof.”

2



--------------------------------------------------------------------------------



 



     Section 2. Limited Waiver. Borrower hereby (a) acknowledges that
(i) Borrower has failed to comply with certain of the provisions set forth in
Section 9.11 of the Credit Agreement as in effect prior to the Effective Date
(the “Specified Default”), and (ii) the Specified Default constitutes an Event
of Default under the Credit Agreement, and (b) requests that Banks waive the
Specified Default. In reliance on the representations, warranties, covenants and
agreements contained in the Credit Agreement and this Seventh Amendment, and
subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, Banks hereby waive the Specified Default. The limited waiver contained
in this Section 2 is limited solely to Section 9.11 of the Credit Agreement (as
in effect prior to the Effective Date), and solely for violations occurring with
respect to Oil and Gas Hedge Transactions entered into by Borrower prior to the
Effective Date. The limited waiver set forth in this Section 2 is a limited,
one-time waiver, and nothing contained herein shall obligate Banks to grant any
additional or future waiver with respect to, or in connection with, any
provisions of the Credit Agreement or any other Loan Paper.
     Section 3. Conditions Precedent. The effectiveness of the amendments to the
Credit Agreement contained in Section 1 hereof, and the limited waiver granted
in Section 2 hereof, is subject to the satisfaction of each condition precedent
set forth in this Section 3:
          3.1 Amendment Fee. Upon execution of this Seventh Amendment by
Required Banks, Borrower shall pay to Administrative Agent, for the benefit of
Executing Banks, a fee in the amount of $5,000 for each Executing Bank.
          3.2 No Defaults. After giving effect to the amendments contained in
Section 1 hereof and the limited waiver granted in Section 2 hereof, no Default,
Event of Default or Borrowing Base Deficiency shall exist, and, without limiting
the foregoing, Borrower shall be in compliance with the provisions of
Section 5.1 of the Credit Agreement.
          3.3 Fees and Expenses. Borrower shall have paid (a) all fee and
amounts as Borrower shall be required to pay to Administrative Agent and its
Affiliates pursuant to any separate agreement between or among Borrower,
Administrative Agent and/or its Affiliates, and (b) all reasonable fees and
expenses incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Seventh Amendment, including, without
limitation, all reasonable fees and expenses of Vinson & Elkins L.L.P., counsel
to Administrative Agent.
          3.4 Other Documentation. Administrative Agent shall have received such
other documents, instruments and agreements as it or any Bank may reasonably
request, all in form and substance reasonably satisfactory to Administrative
Agent and Required Banks.
     Section 4. Representations and Warranties of Borrower. To induce Banks and
Administrative Agent to enter into this Seventh Amendment, Borrower hereby
represents and warrants to Banks and Administrative Agent as follows:

3



--------------------------------------------------------------------------------



 



          4.1 Due Authorization; No Conflict. The execution, delivery and
performance by Borrower of this Seventh Amendment are within Borrower’s
corporate powers, have been duly authorized by all necessary action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not violate or constitute a default under any provision of
applicable law or any Material Agreement binding upon Borrower or result in the
creation or imposition of any Lien upon any of the assets of Borrower except
Permitted Encumbrances.
          4.2 Validity and Enforceability. This Seventh Amendment constitutes
the valid and binding obligation of Borrower enforceable in accordance with its
terms, except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.
          4.3 Accuracy of Representations and Warranties. Each representation
and warranty of each Credit Party contained in the Loan Papers is true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties are expressly made as of a particular date,
in which event such representations and warranties were true and correct as of
such date).
          4.4 Absence of Defaults. After giving effect to the amendments
contained in Section 1 hereof and the limited waiver granted in Section 2
hereof, no Default or Event of Default has occurred which is continuing.
          4.5 No Defense. Borrower has no defense to payment of, or any
counterclaim or rights of set-off with respect to, all or any portion of the
Obligations.
     Section 5. Miscellaneous.
          5.1 Reaffirmation of Loan Papers. Any and all of the terms and
provisions of the Credit Agreement and the Loan Papers shall, except as amended
and modified hereby, remain in full force and effect, and are hereby ratified
and confirmed. The amendments contemplated hereby shall not limit or impair any
Liens securing the Obligations, each of which are hereby ratified, affirmed and
extended to secure the Obligations.
          5.2 Confirmation of Loan Papers and Liens. As a material inducement to
Banks to make the agreements and grant the consents, waivers and amendments set
forth herein, Borrower hereby (a) acknowledges and confirms the continuing
existence, validity and effectiveness of the Loan Papers and the Liens granted
thereunder, (b) agrees that the execution, delivery and performance of this
Seventh Amendment and the consummation of the transaction contemplated hereby
shall not in any way release, diminish, impair, reduce or otherwise adversely
affect such Loan Papers and Liens, and (c) acknowledges and agrees that the
Liens granted under the Loan Papers secure, and after the consummation of the
transactions contemplated hereby will continue to secure, the payment and
performance of the Obligations as first priority perfected Liens.

4



--------------------------------------------------------------------------------



 



          5.3 Parties in Interest. All of the terms and provisions of this
Seventh Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
          5.4 Legal Expenses. Borrower hereby agrees to pay on demand all
reasonable fees and expenses of counsel to Administrative Agent incurred by
Administrative Agent in connection with the preparation, negotiation and
execution of this Seventh Amendment.
          5.5 Counterparts. This Seventh Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Seventh Amendment until Borrower and Required Banks
have executed a counterpart. Facsimiles shall be effective as originals.
          5.6 Complete Agreement. THIS SEVENTH AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN PAPERS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE
PARTIES.
          5.7 Headings. The headings, captions and arrangements used in this
Seventh Amendment are, unless specified otherwise, for convenience only and
shall not be deemed to limit, amplify or modify the terms of this Seventh
Amendment, nor affect the meaning thereof.
          5.8 Effectiveness. This Seventh Amendment shall be effective
automatically and without necessity of any further action by Borrower,
Administrative Agent or Banks when counterparts hereof have been executed by
Borrower, Administrative Agent and Required Banks, and all conditions to the
effectiveness hereof set forth herein and in the Credit Agreement have been
satisfied (including, without limitation, all conditions precedent set forth in
Section 3 hereof).
     IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment
to be duly executed by their respective Authorized Officers on the date and year
first above written.
[Signature pages to follow]

5



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              BORROWER:
 
            DELTA PETROLEUM CORPORATION,
a Colorado corporation
 
       
 
  By:   /s/ Kevin K. Nanke,
 
       
 
      Kevin K. Nanke,
 
      Treasurer and Chief Financial Officer

     Each of the undersigned (i) consent and agree to this Seventh Amendment,
and (ii) agree that the Loan Papers to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms.

              ACKNOWLEDGED AND AGREED TO BY:
 
            DELTA EXPLORATION COMPANY, INC.,
a Colorado corporation
 
       
 
  By:   /s/ Kevin K. Nanke,
 
       
 
      Kevin K. Nanke,
 
      Chief Financial Officer
 
            PIPER PETROLEUM COMPANY,
a Colorado corporation
 
       
 
  By:   /s/ Kevin K. Nanke,
 
       
 
      Kevin K. Nanke,
 
      Chief Executive Officer

[Signature Page - 1]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              ADMINISTRATIVE AGENT:
 
            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
       
 
  By:   /s/ J. Scott Fowler,
 
       
 
      J. Scott Fowler,
 
      Senior Vice President
 
            BANKS:
 
            JPMORGAN CHASE BANK, N.A.
 
       
 
  By:   /s/ J. Scott Fowler,
 
       
 
      J. Scott Fowler,
 
      Senior Vice President

[Signature Page - 2]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              BANK OF OKLAHOMA, N.A.
 
       
 
  By:   /s/ Allen Rheem,
 
       
 
      Allen Rheem,
 
      Vice President

[Signature Page - 3]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              U.S. BANK NATIONAL ASSOCIATION
 
       
 
  By:   /s/ Kathryn A. Gaiter,
 
       
 
      Kathryn A. Gaiter,
 
      Vice President

[Signature Page - 4]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              CAPITAL ONE BANK N.A. (formerly Hibernia National Bank)
 
       
 
  By:   /s/ Nancy G. Moragas,
 
       
 
      Nancy G. Moragas,
 
      Senior Vice President

[Signature Page - 5]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              COMERICA BANK     Rebecca L. Harper for Matthew
 
       
 
  By:   /s/ Rebecca L. Harper
 
       
 
      Matthew J. Purchase,
 
      Vice President

[Signature Page - 6]

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
BY AND AMONG
DELTA PETROLEUM CORPORATION, AS BORROWER,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
AND THE BANKS PARTY THERETO

              BANK OF SCOTLAND
 
       
 
  By:   /s/ Karen Weich
 
       
 
      Karen Weich,
 
      Assistant Vice President

[Signature Page - 7]

 